362 S.W.3d 72 (2012)
James L. O'BRIEN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73575.
Missouri Court of Appeals, Western District.
March 27, 2012.
Craig A. Johnston, for Appellant.
John M. Reeves, for Respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge Presiding, JOSEPH M. ELLIS, Judge and VICTOR C. HOWARD, Judge.


*73 ORDER

PER CURIAM:
James O'Brien appeals from the denial of his Rule 24.035 motion for post-conviction relief. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).